Citation Nr: 0817171	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  00-19 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied the benefit sought on appeal.

In August 2003, the Board returned the case to the RO for 
additional development, to include obtaining the veteran's 
Social Security Administration disability records.

In January 2006, the Board returned the case to the RO for 
additional evidentiary and procedural development.  In the 
January 2006 Board decision and remand the veteran's new and 
material evidence claim for entitlement to service connection 
for PTSD was reopened.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a review of the claims file, the Board finds that 
further RO action on this matter is warranted, as incorrect 
records are associated with the veteran's claims file.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In its August 2003 Board Remand, the Board instructed the RO 
to secure the veteran's Social Security Administration 
disability records.  Unfortunately, the Social Security 
disability records associated with the file are the records 
of another individual.  The request by the RO to Social 
Security for the veteran's records listed the proper VA file 
number, however, the social security number given for the 
veteran was incorrect.  The RO must attempt to secure the 
correct Social Security Administration disability records of 
the veteran and associate them with the file.

The incorrect and misfiled records have been removed from the 
veteran's file in accordance with Chairman's Memorandum No. 
01-06-20 (July 28, 2006).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not evidenced 
by the current record.  The veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the claims 
folder. The veteran may also submit any 
evidence or further argument relative to 
the claim at issue.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.




3. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claim and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

4. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



